SCHEDULE A
FORMATION ISSUANCES

Founders

Number of Shares of Common Stock

BELL & HOWELL INFORMATION AND LEARNING COMPANY

10,366,667

INFONAUTICS, INC.

4,633,333

SERIES A PREFERRED STOCK

Investors

Number of Shares of
Series A Preferred Stock

TBG INFORMATION INVESTORS LLC

3,010,000

CORE LEARNING GROUP LLC

2,510,000

CORE LEARNING GROUP - BC, LLC

500,000

APA EXCELSIOR V, L.P..

1,486,941

PATRICOF PRIVATE INVESTMENT CLUB II, L.P.

18,060

FRANK A. BONSAL, JR.

35,715

WS INVESTMENT COMPANY 99B

14,286

ALAN K. AUSTIN

14,286

THE SAN DOMENICO TRUST

3,286

TIMOTHY J. SPARKS

7,143

DANIEL K. YUEN

285

 

SERIES B PREFERRED STOCK

Investors

Number of Shares of

Series B Preferred Stock

(1)

CORE LEARNING GROUP - BC, LLC

2,374,587

TBG INFORMATION INVESTORS LLC

924,092

APA EXCELSIOR V, L.P..

978,218

PATRICOF PRIVATE INVESTMENT CLUB II, L.P.

11,881

BELL & HOWELL INFORMATION AND LEARNING COMPANY

4,950,495

SOFTBANK VENTURE, INC.

3,300,330

IGSB LSP I, LLC

825,083

FRANK A. BONSAL, JR.

21,730

OBERNDORF FAMILY PARTNERS, L.P.

825,082

COVINGTON & BURLING

8,251

THE COVINGTON FUND LLC

24,752

GERALD FRANKEL

50,000

HOWARD M. BLOCK

8,250

(1) Reflects the number of shares of Series B Preferred Stock to be issued at
the conclusion of all closings of the Series B Financing.

ADDITIONAL ISSUANCES

NAME

Number and Class of Shares

Holders of the Company's Common Stock who have heretofore executed a joinder to
the Original Agreement.(2)

 

(2) For purposes of Article III (Right of First Offer) of this agreement, this
party shall not be deemed to be a "Founder" and shall not be deemed to be a
party to said Article III.

 